Our opinion and decree herein was handed down on June 7th, 1948. On June 28th, 1948, defendants-appellees petitioned for a rehearing.
The application comes too late. The judgment became final and executory on the fifteenth calendar day after rendition, and it was only during the interval that the parties in interest had the right to apply for a rehearing. See Act No. 16 of 1910, § 1, Dart's Gen. Stat. § 1450.
Accordingly, the application for rehearing is not considered, having been filed too late.
Application for rehearing not considered.
REGAN, J., takes no part. *Page 63